Citation Nr: 1448693	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  08-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability. 

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana. 

In May 2010, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing is of record.

To the extent the record contains evidence not yet considered by the AOJ.  The Veteran submitted an July 2012 waiver of his right to have his case remanded to the AOJ for review of the additional evidence.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).

In August 2010, the Board remanded the claims currently at issue to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Specifically, the order of remand directed the RO to obtain records from the Social Security Administration (SSA), to make additional attempts to locate missing service treatment records, to obtain additional medical records, to schedule a VA examination with respect to the hypertension claim, and, then, readjudicate the claims.  The requested actions having been completed to the extent possible and the claim having been readjudicated by the AMC in a July 2012 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issues of entitlement to service connection for a right knee disability and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied service connection for right knee and right ankle disabilities.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

2.  Evidence received since the July 2001 rating decision with respect to the right knee and right ankle disabilities is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the July 2001 rating decision, and raises a reasonable possibility of substantiating the Veteran's right knee and right ankle claims.

3.  The weight of the evidence is against a finding that the Veteran's current low back disability began during or was otherwise caused by his military service.

4.  The Veteran has a current diagnosis of hypertension, he was treated in service for elevated blood pressure, and it is at least as likely as not that his current hypertension is related to his active service.






CONCLUSIONS OF LAW

1.  The July 2001 rating decision denying the Veteran's of entitlement to service connection for right knee and right ankle disabilities is final.  38 U.S.C. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of service connection for a right knee disability have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for reopening the claim of service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including in June 2007 prior to the initial adjudication of his claims in August 2007.  The Veteran was provided additional notice relevant to his claims in subsequent notice letters in April 2008, September 2010 and January 2012 as well as the RO's adjudications of his claims in rating decisions and statements of the case which provided additional notice, including identification of the evidence necessary to substantiate his claim and the evidence that was unavailable or missing. The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service treatment records, Social Security Administration (SSA) records, private treatment records, and VA treatment records.  The Board notes that certain private treatment records from the 1990s were identified as having been destroyed, but copies of most, if not all, were available in the SSA records obtained in September 2010.

With respect to service treatment records, the Board notes that the National Personnel Records Center has indicated that some of the Veteran's service treatment records were unavailable and may have been destroyed.  See July 2012 Formal Finding of Unavailability.  In these circumstances, when a Veteran's service records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  See July 2012 Supplemental Statement of the Case (SSOC); July 2012 Formal Finding of Unavailability.  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Dixon, 3 Vet. App. at 263 (citing VA Adjudication Manual).  

As indicated in the July 2012 SSOC and the Formal Finding of Unavailability, VA has sought alternative sources of information and has developed the record with alternative sources of evidence relating to in-service treatment or events to the extent possible.  Importantly, the Veteran has provided testimony regarding his in-service injuries, the record contains additional lay statements, and the record does contain some service treatment records.  See, e.g., May 2010 Hearing Transcript.  The Veteran did not identify any alternative sources of potential information in his September 2014 Appellate Brief, nor in any other filings since the July 2012 SSOC informing him of the continued unavailability of some of his service treatment records.  The Board finds that VA has fulfilled its heightened duty to assist in the circumstances of this case.

The Veteran has not identified any other relevant records aside from those already discussed or that are already in evidence.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In February 2011 and June 2012, VA provided the Veteran with medical examinations to address the existence, etiology, and symptoms of his hypertension.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The record also contains extensive medical records and the results of examinations for the purpose of determining entitlement to Social Security Administration disability benefits.  Those records are relevant to the issues decided in this decision and, together with private medical records and VA treatment records, provide sufficient medical evidence to decide the Veteran's claims of entitlement to service connection for a low back disability and hypertension.  


As discussed more fully in the merits section below, the evidence of record does not indicate that any current back disability may be associated with his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding examination required if the evidence indicates that there may be an association between the current disability and service).  Rather, there is substantial, persuasive medial evidence against any such association, including 1995 and 2004 treatment records explicitly linking his then-current complaints to post-service causes such as automobile accidents and acute pancreatitis.  The Veteran's bald allegation of a causal nexus is not a sufficient indication of a nexus to meet the McLendon criteria, particularly in light of the contrary, persuasive medical evidence of record.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010) (generalized lay allegations are not sufficient to meet the McLendon standard, even though medical evidence is not necessarily required).  For these reasons, the criteria for obtaining a medical examination addressing his back disability have not been met.  See McLendon, 20 Vet. App. at 83.  On the record at this time, a VA examination addressing the Veteran's back disability is not warranted.

VA has no obligation to obtain further medical examinations or opinions in connection with the back and hypertension claims.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  As discussed in the remand portion, the ankle and knee claims are being remanded for additional development, to include a VA examination to address the nature and etiology of those alleged disabilities.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  New and Material Evidence to Reopen:  Knee and Ankle

As noted in the findings of fact and conclusions of law above, the July 2001 rating decision denying the Veteran's claims of entitlement to service connection for right knee and right ankle disabilities became final after the Veteran failed to perfect an appeal.  38 C.F.R. §§ 20.302 and 20.1103  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decisionmakers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Both claims were denied in July 2001 on the basis that the Veteran had failed to establish any of the elements, including an in-service event or injury, a current diagnosis, or a nexus between the two. 

With respect to a current disability, treatment records subsequent to the last prior denial, for example August 2005 and January 2005 VA progress notes, document complaints of knee pain and diagnoses of gout affecting the legs and knees.

The record contains no new evidence documenting in-service complaints of a right knee injury or disease, but the Veteran has submitted new testimony on the subject and the record now includes lay statements supporting his contention of in-service treatment for leg problems.  These statements are consistent with his claims to his treating physicians.  For example, August 2005 VA progress note indicate a history of chronic pain bilateral knees and bilateral ankles since 1982 and a May 2005 outpatient care note documents his report of a history of gout since 1987.  See, e.g., Fed.R.Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").  The Board will presume the credibility of these reports.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

While there remains no sufficient medical nexus evidence connecting the current disabilities with service, the evidence described above is enough to reopen under the low threshold of Shade.  The Board reiterates that under the circumstances of this case, the complete service treatment records (STRs) are unavailable by no fault of the Veteran. As such, the threshold for VA to obtain an examination and/or opinion is low.  McLendon, 20 Vet. App. at 83 (holding examination required if the evidence indicates that there may be an association between the current disability and service).  Where, as here, the new evidence includes assertions that his knee pain and gout began in service, and a significant portion of the service department records are missing, the Board finds that the duty to assist would require a VA examination and, so, the claim of entitlements to service connection for a right knee disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) ("reasonable possibility of substantiating a claim" contemplates "likely entitlement to a nexus medical examination if the claim is reopened").

With specific respect to the Veteran's ankles, there is the same, presumably credible, May 2010 lay testimony regarding in-service injury and treatment.  In addition, VA treatment records generated since the last denial include diagnoses of degenerative arthritis of the right ankle, such as in the January 2008 and January 2009 VA imaging studies.  The evidence is both new and material.  See Shade, 24 Vet. App. at 117-120; 38 C.F.R. § 3.156(a).  Specifically, the evidence was not of record in July 2001 and relates to two elements, an in-service event and a current disability, that had not been established in July 2001.  With respect to the third element, a causal nexus, the evidence, including the Veteran's own statements in his May 2010 testimony and to treating physicians throughout the years regarding in-service injuries and treatment, is sufficient to trigger the VA's duty to provide an examination under the circumstances of this case.  McLendon, 20 Vet. App. at 83; Shade, 24 Vet. App. at 120.  The criteria for reopening the Veteran's claim of entitlement to service connection for a right ankle disability have been met and the claim is reopened.

IV.  Service Connection:  Low Back Disability

The Veteran claims entitlement to service connection for an unspecified low back disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As discussed in more detail below, the Veteran has not been diagnosed with a back disability, such as arthritis, that is listed as a chronic disease under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for a chronic disease do not apply in the instant case.

With respect to a current disability, the record contains diagnoses of back strain in 1995 private treatment records and of acute pancreatitis in April 2004 VA progress notes.  In addition, a September 2006 VA progress note contains MRI findings of "advanced bridging osteophytic hypertrophy at all levels, with normal intervertebral discs consistent with DISH [(i.e. diffuse idiopathic skeletal hyperostosis)]."  A subsequent, March 2009 VA radiology report indicates, however, essentially normal findings:  "No significant disc bulge/herniation, neuroforaminal or spinal stenosis is observed at any lumbar level.  The anterolateral osteophytes mentioned above do not cause any significant abnormality.  There [sic] stable in appearance."  Otherwise, while there are consistent notes of chronic low back pain, the evidence does not establish any particular diagnosis.

There is no documentation of an in-service injury or disease, however, as noted in the duty to assist portion, a number of service treatment records prior to 1991 are unavailable.  In order to give the Veteran the benefit of the doubt, the Board will accept that testimony regarding an in-service injury.  However, even accepting his reports of in-service events and the somewhat equivocal evidence of a current disability, the Veteran's claim necessarily fails.

For example, private treatment records from May 1995 to November 1995 document complaints of back pain and two recent, post-service automobile accidents.  The back complaints, and the diagnosis of a strain, are explicitly attributed to the trauma suffered in two post-service automobile accidents.  In addition, one of those records, a May 1995 note, documents the Veteran's report of no previous injury to lower back.

Similarly, an August 2004 private treatment note documents complaints of low back pain and a history of post-service automobile accidents and a work injury that affected his back.  April 2004 private treatment notes attribute his back pain to a diagnosis of acute pancreatitis.  While the medical evidence already recited is convincing on the issue of etiology, a May 1991 Report of Medical Examination indicating that his spine was normal subsequent to the alleged in-service injury also provides probative evidence against finding a causal nexus between the alleged in-service injury and his current back disability.  In short, the evidence of record is decisively against finding an association between any currently diagnosed back disability.

The Veteran has testified that he believes that his back disability is related to his service.  See, e.g., May 2010 Hearing Transcript.  But, the record contains no indication that the Veteran has the medical training and expertise needed to determine the etiology of his back disability, particularly in a medically complex scenario involving multiple possible causes of his current back problems (including at least two automobile accidents resulting in back treatment, one work injury, and other medical conditions such as acute pancreatitis).  See Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's opinions regarding the etiology of his back disability is not competent evidence in the circumstances of this case.

The greater weight of the evidence is against finding an etiological link between his current back disability and his active service.  Accordingly, the criteria for entitlement to service connection for a back disability have not been met.  Shedden, 381 F.3d at 1167.  The evidence is not in equipoise, so the claim of entitlement to service connection for a low back disability is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).




V.  Service Connection:  Hypertension

The Veteran asserts that he currently suffers from hypertension that was incurred in or as a result of his active duty service.  As already set forth, service connection is established if there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden, 381 F.3d at 1167.

With respect to an in-service event, the Veteran alleges, and available service records confirm, that he had several episodes of elevated blood pressure during his active service.  See, e.g., May 1991 Report of Medical Examination (documenting in-service blood pressure of 138/100).

The post-service medical evidence of record, including a February 2011 VA examination, June 2011 VA primary care notes, and a June 2012 VA examination, shows that he has been diagnosed with and is currently treated for hypertension.  Therefore, a current disability is also established.

The February 2011 VA examiner opined that the current hypertension "is most likely related to his period of active service, to include the findings of elevated blood pressure during service."  The June 2012 VA examiner noted that the Veteran did appear to have elevated blood pressure readings in service, but that there was no evidence of an in-service diagnosis.  The examiner opined that the "etiology is essential hypertension" and indicated, citing elevated blood pressure readings in service, that the date of onset is unknown.  Essential hypertension is "hypertension occurring without discoverable organic cause."  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

The February 2011 opinion constitutes competent and probative medical evidence tending to establish, to the requisite degree of certainty, a causal nexus link between the Veteran's active service and his current hypertension.  The June 2012 opinion regarding an etiological link is ambiguous and, in fact, implies that onset may have been during service.  This latter fact is particularly important given unavailable service treatment records.  See, e.g., Washington, 19 Vet. App. at 370-72 (holding that the duty to consider carefully the benefit-of-the-doubt rule is heightened).  The evidence on the issue of etiology is at least in equipoise.  Accordingly, entitlement to service connection for hypertension is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for a right knee disability is reopened.

New and material evidence having been received, the claim of service connection for a right ankle disability is reopened.

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for hypertension is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The claims of entitlement to service connection for a right knee disability and a right ankle disability have been reopened, but the Veteran has not had a VA examination with respect to the nature and etiology of his current right knee and right ankle disabilities.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon, 20 Vet.App. at 81-86.  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

As discussed in reopening each of these claims, there is evidence of a current disability or symptoms of disability, evidence of an in-service injury or occurrence of disease, and at least some indication that the current disabilities may be associated with the in-service event.

Giving the Veteran the benefit of the doubt, this evidence is sufficient to meet the "low threshold" of McLendon.  20 Vet. App. at 81-86; see also Washington, 19 Vet. App. at 370-72 (heightened duties to assist and apply benefit of the doubt doctrine where potentially relevant records are missing through no fault of the Veteran).  Because the record contains no opinion regarding whether the Veteran's conditions were caused by the described in-service events, a remand for an examination to assess the etiology of the Veteran's right knee and right ankle disabilities is warranted.  McLendon, 20 Vet. App. at 81-86; see also Gilbert, 1 Vet. App. at 53-56 (Veterans entitled to the benefit of the doubt).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and opinion to ascertain the nature and etiology of the claimed right knee and right ankle disabilities.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  After reviewing the record and performing the examination, the examiner should address the following:

a.  Does the Veteran have any disability of the right knee?  If so, identify each such disability and describe the nature of and the appropriate diagnosis for each such disability.

b.  For each of the Veteran's right knee disability(s) identified in (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's disability(s) is/are incurred in or as the result of his active duty service?

c.  Does the Veteran have any disability of the right ankle?  If so, identify each such disability and describe the nature of and the appropriate diagnosis for each such disability.

d.  For each of the Veteran's right ankle disability(s) identified in (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's disability(s) is/are incurred in or as the result of his active duty service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for the right and left hands.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


